 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 1 of 22 PageID #: 69




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

HILARY B. MILLER-BEY,                                 )
                                                      )
             Plaintiff,                               )
                                                      )
      v.                                              )          Case No. 4:21 CV 272 MTS
                                                      )
MISSOURI DEPARTMENT OF                                )
CORRECTIONS, et al.,                                  )
                                                      )
             Defendants.                              )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of self-represented plaintiff Hilary B.

Miller-Bey, an inmate at South Central Correctional Center (“SCCC”), for leave to commence this

civil action without payment of the required filing fee. Doc. [11]. Having reviewed the motion and

the financial information submitted in support, the Court has determined that Plaintiff lacks

sufficient funds to pay the entire filing fee and will assess an initial partial filing fee of $20.87. See

28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, the Court will issue service

on defendant Dr. John Williams in his individual capacity as to Plaintiff’s deliberate indifference

claim. The Court will dismiss Plaintiff’s claims against the remaining Defendants in their

individual capacities for failure to state a claim.

                                            28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 2 of 22 PageID #: 70




period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        In support of the instant motion, Plaintiff submitted a copy of his Missouri Department of

Corrections certified inmate account statement. Doc. [3]. A review of Plaintiff’s account indicates

an average monthly deposit of $104.33 and an average monthly balance of $25.40. Plaintiff has

insufficient funds to pay the entire filing fee. Accordingly, the Court will assess an initial partial

filing fee of $20.87, which is 20 percent of Plaintiff’s average monthly deposit.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded


                                                  2
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 3 of 22 PageID #: 71




facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d

1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                            The Complaint

          On February 9, 2021, self-represented plaintiff Hilary B. Miller-Bey filed the instant action

in the United States District Court for the Western District of Missouri. See Miller-Bey v. MDOC,

et al., 2:21-CV-04027-NKL (W.D. Mo.). The case was subsequently transferred to this Court

pursuant to the federal venue statute, 28 U.S.C. § 1391(b), because most of the events giving rise

to Plaintiff’s claims occurred in the Eastern District of Missouri. Doc. [6].

          Plaintiff’s original complaint was drafted on a Western District of Missouri’s form

complaint for civil rights actions pursuant to 42 U.S.C. § 1983. Doc. [1]. Plaintiff named sixteen

defendants, in their official and individual capacities, all of whom appeared to be employees of the

Missouri Department of Corrections (“MDOC”) or Corizon Health Services (“Corizon”). Attached


                                                   3
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 4 of 22 PageID #: 72




to the complaint was a thirty-eight page handwritten supplemental complaint consisting of 150

separately numbered paragraphs; thirty-seven pages of exhibits, including copies of grievances,

grievance responses, and conduct violation reports; and an eight-page handwritten document, titled

“Affidavit of Hilary B. Miller Bey in Support of Claim.” Plaintiff’s allegations involved a time-

period spanning from 1990 to the present and involved incidents that took place at five separate

correctional facilities. Plaintiff’s primary complaints related to the medical treatment he received

for Raynaud’s Syndrome.

       On April 26, 2021, the Court reviewed Plaintiff’s complaint pursuant to 28 U.S.C. § 1915

and determined it was subject to dismissal for failure to comply with Federal Rule of Civil

Procedure 8(a)’s requirement of a short and plain statement of the claim, and for improperly joining

multiple claims against different defendants related to events arising out of different transactions

or occurrences. Doc. [9]. The Court also informed Plaintiff that his claims against the SCCC,

MDOC, and Department of Probation and Parole were legally frivolous because such entities could

not be sued under § 1983, and any official capacity claims against individuals who worked for

such entities were non-cognizable claims against their public employer.

       Because Plaintiff was a self-represented litigant, the Court directed him to file an amended

complaint to cure his pleading deficiencies. Plaintiff was provided with detailed instructions on

how to properly submit his amended complaint.

                                    The Amended Complaint

       On May 10, 2021, Plaintiff filed his amended complaint on a Court-provided ‘Prisoner

Civil Rights Complaint’ form pursuant to 42 U.S.C. § 1983. Doc. [10]. Plaintiff names twelve

defendants in their individual capacities only: (1) John Williams, Corizon Medical Director at


                                                 4
    Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 5 of 22 PageID #: 73




Missouri Eastern Correctional Center (“MECC”); (2) Dr. Thomas Bredeman, Corizon Associate

Regional Medical Director; (3) Jennifer Sachse, Warden, MECC; (4) Jeri James, Medical

Contractor Monitor, Corizon; (5) Julie Fipps, Registered Nurse, Corizon; (6) Jane Wheeler,

Registered Nurse, Corizon; (7) Brock Van Loo, Warden, Tipton Correctional Center (“TCC”); (8)

Cheryl Clad, Registered Nurse, Corizon; (9) Aaron Jarrett, Institutional Parole Officer, SCCC;

(10) Sgt. Brown, Correctional Officer II, MECC; (11) Jane Doe, Nurse, MECC; and (12) Dawn

Wade, Registered Nurse, MECC.

        Plaintiff alleges that from 2015 to 2018 defendant Dr. Williams was deliberately indifferent

to his serious medical needs. Plaintiff states Dr. Williams diagnosed him with Raynaud’s

Syndrome1 on December 16, 2015 and recommended “insulated gloves, medical lay-ins for limited

exposure to cold, [and an] extra blanket/pillow” for treatment. Doc. [10] at 7. Plaintiff alleges he

went on a hunger strike in April of 2016 to protest “being punished for experiencing Raynaud’s

episodes.” Id. Plaintiff does not explain what kind of punishment he was subjected to or who

punished him.

        After refusing thirty-one meals, Plaintiff alleges that Dr. Williams “intentionally

misdiagnosed [him] and 2nd guessed his own medical opinion” regarding his Raynaud’s

Syndrome diagnosis, discontinued treatment, and denied him access to the chronic care clinic,

which caused him “years of ongoing pain, agony, humiliation and emotional distress, and stress.”




1
 “Raynaud’s disease is a rare disorder of the blood vessels, usually in the fingers and toes. It causes the
blood vessels to narrow when you are cold or feeling stressed. When this happens, blood can’t get to the
surface of the skin and the affected areas turn white and blue. When the blood flow returns, the skin turns
red and throbs or tingles.” MedlinePlus, United States National Library of Medicine and the National
Institutes of Health, available at https://medlineplus.gov/raynaudsdisease.html (last accessed May 27,
2021).
                                                    5
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 6 of 22 PageID #: 74




Id. Plaintiff asserts Dr. Williams should not have doubted his original diagnosis and appears to

allege that Dr. Williams’s decision to suspend treatment was motivated by Plaintiff’s hunger strike.

       Plaintiff asserts he submitted grievances and letters complaining about his medical care to

defendants Dr. Bredeman, Warden Sachse, Nurse Wheeler, Jeri James, and Nurse Wade, but they

“fail[ed] to remedy the wrongs of Dr. Williams.” Plaintiff alleges Dr. Bredeman inappropriately

responded to his grievances by “rubber stamp[ing] the falsifications in [his] medical record” with

a statement that “upon review of [his] medical record, grievance records and investigation” there

was “no evidence to support a diagnosis of Raynaud’s disease.” Id. at 8. Plaintiff alleges Warden

Sachse “had the power” to investigate his condition after receiving information of the alleged

misdiagnosis but failed to do so. Id. Plaintiff alleges Nurse Wheeler failed to investigate his

condition after receiving his grievances and challenges her response, in which she asserted that the

medical devices he requested were not “deemed medically necessary.” Id. at 10. Plaintiff alleges

he wrote two letters to Ms. James to inform her he was being denied “medical devices (i.e.

insulated gloves and coat),” which caused him to “self-medicate” and receive “sexual

misconducts,” but she “failed to respond responsibly.” Id. at 8-9. Plaintiff asserts Nurse Wade

received several of his informal resolution requests and “failed to help” by responding to him with

incorrect information about his condition. Id. at 13. Plaintiff also appears to claim that these

Defendants falsified his medical records, but he provides no facts in support of such an allegation.

       On April 16, 2019, Plaintiff states he received a reply to a letter he wrote to the medical

department, wherein, Nurse Fipps stated, “we are having some pretty warm temperatures outside,

so the need for your medical devices at this time may not be necessary.” Id. at 9. Plaintiff argues

her decision to deny him unspecified medical devices caused him emotional distress and pain.


                                                 6
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 7 of 22 PageID #: 75




Plaintiff further alleges Nurse Clad disregarded his serious medical needs when she failed to

provide him with insulated boots and coat that he asked for in reasonable accommodation request,

and only offered him “non-insulated Jersey gloves.” Id. at 11.

         Plaintiff asserts Warden Brock Van Loo was a “non-medical official,” but was aware of

the “necessity for his prescribed assistive devices (i.e. insulated coat and gloves)” due to his role

as the “on-site ADA Coordinator.” Plaintiff alleges Van Loo illegally confiscated the coat and

gloves his wife sent him “from November 2018 to 5-9-19 during the coldest time of the year.” Id.

at 10.

         Plaintiff alleges his parole officer Aaron Jarrett failed to investigate his medical condition

and told him that if he continued his “current pattern of behavior” he would be “supervised as a

sex offender” or “ forced to serve even more time on [his] sentence.” Id. at 11. Plaintiff states his

release date was extended and defendant Jarrett failed to provide him with due process because he

was not provided with a hearing, the right to call witnesses, or the ability to present evidence. The

Court notes that attached to his original complaint was a form, titled “Relating to Release

Consideration” from the Board of Probation and Parole. Doc. [1-1] at 24. The form indicates the

Board reviewed his file and extended his “presumptive release date” due to “poor institutional

judgment.” Id. Also attached to his original complaint was a letter defendant Jarret wrote to

Plaintiff in response to his request to appeal the extended release date. Id. at 25. Within the letter,

defendant Jarrett explained the Parole Board’s decision was not subject to appeal and based on the

fact that he “received six violations in the last year, four of which [were for] Inappropriate Sexual

Behavior.” Id.




                                                   7
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 8 of 22 PageID #: 76




       On November 13, 2019, Plaintiff alleges he was “written up for a #15 sexual misconduct

for experiencing Raynaud’s episodes” and “later written up again for a 10.4 and 35.1 malingering.”

Doc. [10] at 12. Plaintiff states he informed correctional officer Sgt. Brown that he suffered from

Raynaud’s Syndrome, but Sgt. Brown “disregarded such information” and placed him “into an

even colder strip cell . . . completely nude.” Id. Plaintiff states he “blacked out” and had to “plead[]

for hours to receive clothes, but only got a partial piece of a state blanket.” Id. Plaintiff alleges

defendant Nurse Jane Doe incorrectly told Sgt. Brown that “it was alright” for him “to be placed

in the strip cell” and appropriate for him to be written up for “malingering.” Id.

       For relief, Plaintiff seeks a declaration that his constitutional rights were violated, a

dismissal of his institutional conduct violations, receipt of medical devices, compensatory damages

in the amount of $7,000,000, and punitive damages in the amount of $500,000. Plaintiff also seeks

this Court to direct the Missouri Board of Probation and Parole to not extend his release date or

require him to register as a sex offender.

                                             Discussion

       Plaintiff is a self-represented litigant who brings this civil action pursuant to 42 U.S.C.

§ 1983. For the reasons discussed below, the Court will Court will direct the Clerk of Court to

issue process on defendant Dr. John Williams in his individual capacity and will dismiss the claims

against the remaining defendants for failure to state a claim.

       A. Defendant Dr. John Williams

       Plaintiff alleges Dr. Williams was deliberately indifferent to his serious medical needs.

Under the Eighth Amendment, the government has an obligation to provide medical care to those

whom it is punishing by incarceration. Estelle, 429 U.S. at 103. To demonstrate constitutionally


                                                   8
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 9 of 22 PageID #: 77




inadequate medical care, the inmate must show that a prison official’s conduct amounted to

deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th Cir. 1997).

       In order to establish deliberate indifference, a Plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). See also Hamner v. Burls, 937 F.3d

1171, 1177 (8th Cir. 2019). “A serious medical need is one that has been diagnosed by a physician

as requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997).

Deliberate indifference can include the intentional denial or delay of access to medical care, or the

intentional interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344,

1346 (8th Cir. 1995).

       To prevail under this standard, an inmate must demonstrate that a prison health care

provider’s actions were “so inappropriate as to evidence intentional maltreatment or a refusal to

provide essential care.” Jackson v. Buckman, 756 F.3d 1060, 1066 (8th Cir. 2014). As such,

“deliberate indifference requires a highly culpable state of mind approaching actual intent.” Kulkay

v. Roy, 847 F.3d 637, 643 (8th Cir. 2017). Thus, a showing of deliberate indifference requires more

than a mere disagreement with treatment decisions as it is greater than gross negligence. Gibson

v. Weber, 433 F.3d 642, 646 (8th Cir. 2006). This is so even if the misdiagnosis results in an

inadequate course of treatment and considerable suffering. Gabehart v. Chapleau, 1997 WL

160322, at *2 (6th Cir. 1997) (unpublished opinion).

       Here, Plaintiff alleges Dr. Williams diagnosed him with Raynaud’s Syndrome in December

of 2016 and recommended treatment, which included insulated gloves, a medical lay-in for limited


                                                 9
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 10 of 22 PageID #: 78




exposure to cold, and an extra blanket and pillow. Plaintiff alleges that in April of 2016, while he

was on a hunger strike to protest “being punished for experiencing Raynaud’s Episodes,” Dr.

Williams “intentionally” determined his original diagnosis was incorrect and discontinued

treatment. Plaintiff alleges Dr. Williams was deliberately indifferent to his serious medical needs

as a result of reviewing his initial diagnosis and determining Plaintiff did not have Raynaud’s

Syndrome.

       While Plaintiff’s allegation that Dr. Williams inappropriately second-guessed his

Raynaud’s Syndrome diagnosis and suspended treatment can be construed as an allegation of

malpractice or mere disagreement with a medical provider, which does not amount to an Eighth

Amendment violation, the Court finds at this early stage that Plaintiff has sufficiently alleged an

Eighth Amendment claim of deliberate indifference against Dr. Williams. The Court assumes for

the purposes of initial review that Raynaud’s Syndrome is an objectively serious medical

condition. Plaintiff plausibly alleges that Dr. William’s suspension of medical care for Raynaud’s

Syndrome was intentional and in retaliation for Plaintiff’s self-imposed hunger strike. “‘Whether

an instance of medical misdiagnosis resulted from deliberate indifference or negligence is a factual

question’” that may require investigation by expert witnesses. Ledford v. Sullivan, 105 F.3d 354,

360 (7th Cir. 1997) (quoting Greason v. Kemp, 891 F.2d 829, 835 (11th Cir. 1990)).

       For purposes of preservice review, the Court must accept as true all of Plaintiff’s factual

allegations and afford him “all reasonable inferences that can be drawn from those allegations.”

See Jackson v. Nixon, 747 F.3d 537, 540-41 (8th Cir. 2014); Dadd v. Anoka Cty., 827 F.3d 749,

754 (8th Cir. 2016). With that in mind, Plaintiff’s deliberate indifference allegation against

defendant Dr. Williams is sufficient for purposes of § 1915 review. Accordingly, the Clerk of


                                                10
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 11 of 22 PageID #: 79




Court will be directed to serve process upon defendant Dr. Williams in his individual capacity as

to Plaintiff’s claim of deliberate indifference.

       B. Defendants Dr. Thomas Bredeman, Warden Jennifer Sachse, Jane Wheeler, Dawn
       Wade, and Jeri James

       Plaintiff’s allegations against defendants Dr. Bredeman, Warden Sachse, Nurse Wheeler,

Nurse Wade, and Ms. James for failure to respond favorably to his grievances, informal resolution

requests, or letters related the treatment of his Raynaud’s Syndrome do not state a claim of a

constitutional violation. To state a cognizable claim under § 1983, a Plaintiff must allege that the

conduct of a defendant acting under color of state law deprived him of a right, privilege, or

immunity secured by the Constitution or laws of the United States. See 42 U.S.C. § 1983; Hamilton

v. Schriro, 74 F.3d 1545, 1549 (8th Cir. 1996). “There is no federal constitutional right to a prison

grievance procedure, and neither a state law nor a state policy creates one.” Poe v. Corizon Health,

2019 WL 186660, at *4 (E.D. Mo. Jan. 14, 2019). Therefore, if a state elects to provide a grievance

mechanism, violations thereof will not give rise to a § 1983 claim. See Buckley v. Barlow, 997

F.2d 494, 495 (8th Cir. 1993) (the grievance procedure is a procedural right only and confers no

substantive right on an inmate). Thus, Plaintiff’s allegations that these defendants violated his

constitutional rights by denying his grievance requests for additional medical treatment or

providing him with responses he disagreed with is not cognizable.

       Additionally, Plaintiff’s allegations against defendants Dr. Bredeman, Warden Sachse,

Nurse Wheeler, Nurse Wade, and Ms. James for failure to investigate his inadequate medical care

complaints after receipt of his grievances also fails. A complaint examiner runs the risk of being

liable for deliberate indifference if he or she fails to do his or her appointed tasks by, for example,

“routinely sen[ding] each grievance to the shredder without reading it” or “intervene[ing] to

                                                   11
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 12 of 22 PageID #: 80




prevent the medical unit from delivering needed care might be thought liable.” Burks v. Raemisch,

555 F.3d 592, 595 (7th Cir. 2009) (citations omitted). But “[r]uling against a prisoner on an

administrative complaint does not cause or contribute to the violation. A guard who stands and

watches while another guard beats a prisoner violates the Constitution; a guard who rejects an

administrative complaint about a completed act of misconduct does not.” George v. Smith, 507

F.3d 605, 609-10 (7th Cir. 2007) (emphasis added).

       Plaintiff, here, does not allege that the defendants failed to perform their appointed tasks

of reviewing his grievances. The Plaintiff simply disagrees with their review of the medical record

and subsequent responses. Such allegations are not enough to support a deliberate indifference

claim against them even if the Plaintiff eventually proves that the medical staff was indifferent.

“[A complaint examiner’s] failure to realize the potential gravity of the situation does not amount

to deliberate indifference.” Greeno v. Daley, 414 F.3d 645, 657 (7th Cir. 2005).

       Plaintiff’s allegations also do not state a viable claim for relief against these defendants

because he does not allege that they were directly involved in or personally responsible for any

incidents that allegedly deprived him of his constitutional rights. “Liability under § 1983 requires

a causal link to, and direct responsibility for, the alleged deprivation of rights.” Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338

(8th Cir. 1985) (to be cognizable under § 1983, a claim must allege that the defendant was

personally involved in or directly responsible for the incidents that deprived the Plaintiff of his

constitutional rights); Woods v. Goord, 1998 WL 740782, at *6 (S.D.N.Y. October 23, 1998)

(receiving letters or complaints does not render prison officials personally liable under § 1983).




                                                12
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 13 of 22 PageID #: 81




       Here, Plaintiff makes the following allegations: (1) Dr. Bredeman “rubber stamped” his

grievance response; (2) Warden Sachse and Nurse Wheeler failed to investigate his condition after

receipt of Plaintiff’s grievances; (3) Nurse Wade provided incorrect information about his

condition in a response to one of Plaintiff’s grievances; and (4) Ms. James “failed to respond

responsibly” to two of his letters complaining he was denied medical devices. Plaintiff does not

allege that any of these defendants functioned as a treating provider and he fails to state what

specific role, other than declining to grant his grievance requests, they took in depriving him of

medical treatment. As stated above, responding unfavorable to an inmate’s grievance is not a

constitutional violation.

       To any extent Plaintiff is alleging that these defendants are liable solely because they held

administrative or supervisory positions, i.e., because Jennifer Sachse is the Warden of MECC, Dr.

Bredeman is the Associate Regional Medical Director for Corizon, or Jeri James is Corizon’s

Medical Contractor Monitor, such claims must also be dismissed. See Boyd v. Knox, 47 F.3d 966,

968 (8th Cir. 1995) (respondeat superior theory inapplicable in § 1983 cases). A supervisor is liable

for the actions of his subordinates under § 1983 only if he personally participates in the alleged

unconstitutional conduct, or when there is a causal connection between his actions and the alleged

constitutional deprivation. See Glick v. Sargent, 696 F.2d 413, 415 (8th Cir. 1983) (warden must

play a personal role in the disciplinary process; he cannot be held liable for the outcome of the

process); Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (noting that general responsibility

for supervising operations of a prison is insufficient to establish personal involvement required to

support liability under § 1983) As stated above, Plaintiff has failed to plead specific facts




                                                 13
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 14 of 22 PageID #: 82




establishing an actual link or connection between the named defendants and the alleged

constitutional violations.

       Lastly, as to Plaintiff’s allegation that these defendants “falsified [his] medical record,”

such a claim also fails because it is vague and conclusory. Plaintiff does not allege that defendants

Dr. Bredeman, Warden Sachse, Nurse Wheeler, Nurse Wade, or Ms. James were personally

involved in Plaintiff’s medical treatment and, therefore, in a position to falsify or alter Plaintiff’s

treatment notes. Nor does Plaintiff identify the specific documents they purportedly falsified.

Plaintiff’s mere allegation that these defendants falsified medical records is insufficient to state a

cognizable constitutional claim. See Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989)

(concluding that claims based on the falsity of charges and impropriety of the defendant’s

involvement in the grievance procedure, “standing alone, do not state constitutional claims”). The

Court is not required to accept such conclusions as true. See Torti v. Hoag, 868 F.3d 666, 671 (8th

Cir. 2017) (“Courts are not bound to accept as true a legal conclusion couched as a factual

allegation, and factual allegations must be enough to raise a right to relief above the speculative

level”). Plaintiff’s allegations related to the falsification of his medical records are nothing more

than “legal conclusions” and “[t]hreadbare recitals of the elements of a cause of action supported

by mere conclusory statements” that the Supreme Court has found deficient. Iqbal, 556 U.S. at

678.

       Thus, liberally construing the complaint, Plaintiff’s allegations against Dr. Bredeman,

Warden Sachse, Nurse Wheeler, Nurse Wade, and Ms. James in their individual capacities will be

dismissed pursuant to § 1915(e)(2)(B) for failure to state a claim.

       C. Defendants Julie Fipps and Cheryl Clad


                                                  14
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 15 of 22 PageID #: 83




       Plaintiff alleges that on April 19, 2016 defendant Nurse Fipps wrote to him in response to

a letter he sent the medical department. Plaintiff states she denied him unidentified “medical

devices” due to “pretty warm temperatures outside.” Doc. [10] at 9. Plaintiff further alleges Nurse

Clad disregarded his serious medical needs on an unidentified date when she failed to provide him

with the insulated boots and coat that he requested via a reasonable accommodation form, and only

offered him “non-insulated Jersey gloves.” Id.

       Plaintiff’s claim that Nurses Fipps and Clad failed to provide him with specific medical

devices do not state a constitutional violation. His allegations merely establish that he disagrees

with the course of medical treatment he was provided, or, at most, that they committed medical

malpractice or negligence. “[M]ere disagreement with treatment decisions does not rise to the

level of a constitutional violation,” Popoalii v. Correctional Medical Services, 512 F.3d 488, 499

(8th Cir. 2008), and medical malpractice does not amount to a claim of constitutional dimension

“merely because the victim is a prisoner.” Estelle, 429 U.S. at 106. Allegations establishing

Plaintiff’s disagreement with treatment decisions do not state claims of constitutional significance.

Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir. 2017); Estate of Rosenberg v. Crandell, 56 F.3d

35, 37 (8th Cir. 1995). “While inmates have a right to adequate medical care, they have no “right

to receive a particular or requested course of treatment.” Dulany v. Carnahan, 132 F.3d 1234, 1239

(8th Cir. 1997). Treating providers are free to exercise their independent medical judgment and a

“prisoner’s mere difference of opinion over matters of expert medical judgment or a course of

medical treatment fail[s] to rise to the level of a constitutional violation.” Meuir v. Greene Cty.

Jail Emps., 487 F.3d 1115, 1118-19 (8th Cir. 2007) (alteration in original) (citation omitted).




                                                 15
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 16 of 22 PageID #: 84




        Consequently, Plaintiff’s allegations that he was not provided with an unidentified medical

device during warmer temperatures, or insulated boots and a coat on an unspecified date, indicate

a disagreement over a treatment method, or at best, negligence in treating his condition.

        Thus, liberally construing the complaint, Plaintiff’s allegations against defendants Fipps

and Clad in their individual capacities will be dismissed pursuant to § 1915(e)(2)(B) for failure to

state a claim.

        D. Defendant Warden Brock Van Loon

        Plaintiff asserts Warden Van Loo was a “non-medical official,” but was aware of the

“necessity for his prescribed assistive devices (i.e. insulated coat and gloves)” due to his role as

the “on-site ADA Coordinator.” Plaintiff asserts Van Loo “illegally confiscated” a coat and pair

of gloves his wife sent him from “November 2018 to 5-9-19.” Doc. [10] at 10.

        Plaintiff’s allegation that Warden Van Loon interfered with his treatment of Raynaud’s

Syndrome by confiscating his coat and jacket fails to state a constitutional violation for two

reasons. First, Plaintiff alleges the coat and jacket was provided to him by his wife, not a medical

provider. Second, Plaintiff alleges these items were confiscated in November of 2018,

approximately two years after he alleges his treating physician determined he did not have

Raynaud’s Syndrome and suspended his access to medical devices, such as insulated coats and

gloves. Whether Dr. Williams was wrong in his decision to revoke treatment, it would not have

been defendant Van Loon’s responsibility, either as a Warden or a ADA Coordinator, to second

guess the medical judgment of a treating provider. Non-medical care providers have no authority

to   investigate   or   overrule   diagnostic   and   treatment   decisions   made    by    medical




                                                16
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 17 of 22 PageID #: 85




professionals. See Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995); and Crooks v. Nix, 872

F.2d 800, 803 (8th Cir. 1989).

        Thus, liberally construing the complaint, Plaintiff’s allegations against defendant Warden

Van Loo in his individual capacity will be dismissed pursuant to § 1915(e)(2)(B) for failure to

state a claim.

        E. Defendant Aaron Jarrett

        Plaintiff alleges parole officer Jarrett failed to investigate his medical condition and told

him that if he continued his “current pattern of behavior” he would “be supervised as a sex offender

or [he] [would] be forced to serve even more time on [his] sentence.” Plaintiff states his release

date was extended due to “poor institution adjustment.” Doc. [10] at 11. Plaintiff alleges defendant

Jarrett denied him due process because his sentence was extended without a hearing.

        As to Plaintiff’s allegation that his parole officer was responsible for investigating his

medical care at his request, such a claim fails. Defendant Jarrett is not a medical care provider and,

as a result, has no authority or obligation to investigate treatment decisions made by medical

professionals. See Camberos, 73 F.3d at 176; and Crooks, 872 F.2d at 803. A parole officer has no

obligation to ensure an inmate or parolee receives medical care, instead, he or she is only

constitutionally obligated not to block treatment. See Mitchell v. Kallas, 895 F.3d 492, 502 (7th

Cir. 2018). Here, Plaintiff’s claim against Jarrett is limited to his failure to investigate his medical

condition, and not that he prevented any prescribed treatment.

        Plaintiff’s procedural due process claim against defendant Jarrett also fails. Plaintiff alleges

his release date was extended by the Board of Probation and Parole without a hearing due to “poor

institution adjustment.” Attached to his original complaint was a form, titled “Relating to Release


                                                  17
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 18 of 22 PageID #: 86




Consideration” from the Board of Probation and Parole. Doc. [1-1] at 24. The form indicates the

Board reviewed his file and extended his “presumptive release date” as a result of “poor

institutional judgment” for receiving six violations, including four for inappropriate sexual

behavior. Id. at 25. The Supreme Court has stated that a convicted person has no constitutional or

inherent right to be conditionally released before the expiration of a valid sentence. Greenholtz v.

Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979). In other words, an inmate does not

have a protected, federal due process right to parole. Jenner v. Nikolas, 828 F.3d 713, 716 (8th Cir.

2016). Moreover, Missouri’s “parole statutes create no liberty interest under state law in the parole

board’s discretionary decisions.” Adams v. Agniel, 405 F.3d 643, 645 (8th Cir. 2005). Plaintiff’s

allegation cannot support a due process claim against his parole officer, or the Parole Board,

because he fails to identify a protectable liberty interest. Therefore, the facts set forth against

defendant Jarrett do not support a cause of action under § 1983.

       Thus, liberally construing the complaint, Plaintiff’s allegations against defendant Jarrett in

his individual capacity will be dismissed pursuant to § 1915(e)(2)(B) for failure to state a claim.

       F. Defendants Sgt. Brown and Nurse Jane Doe

       Plaintiff alleges that on November 13, 2019 he was “written up for a #15 sexual misconduct

for experiencing Raynaud’s episodes” and “later written up again for a 10.4 and 35.1 malingering.”

Doc. [10] at 12. Plaintiff states he informed Sgt. Brown that he suffered from Raynaud’s

Syndrome, but he “disregarded such information” and placed him “into an even colder strip cell .

. . completely nude.” Id. Plaintiff states he “blacked out” and had to “plead[] for hours to receive

clothes, but only got a partial piece of a state blanket.” Id. Plaintiff does not state how long he was

confined in the strip cell but does admit he received medical treatment from a nurse when he fell


                                                  18
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 19 of 22 PageID #: 87




unconscious. Plaintiff also states Sgt. Brown “falsified [a] government document because he

intentionally left out the conduct violation report[.]” Id. Plaintiff does not explain what kind of

document was falsified. Plaintiff further alleges defendant Nurse Jane Doe incorrectly told

defendant Brown that “it was alright” for him “to be placed in the strip cell” and appropriate for

him to be written up for “malingering.” Id.

        The Eighth Amendment proscribes punishment that involves the “unnecessary and wanton

infliction of pain” that is “grossly out of proportion to the severity of the crime.” Gregg v. Georgia,

428 U.S. 153 (1976). In determining whether inmates’ conditions of confinement violate the

Eighth Amendment, the Court looks at the “totality of the circumstances” that make up those

conditions. See Rhodes v. Chapman, 452 U.S. 337, 363 (1981); Hoptowit v. Ray, 682 F.2d 1237,

1246 (9th Cir. 1982), on appeal after remand, Hoptowit v. Spellman, 753 F.2d 779 (9th Cir. 1985).

Further, the Court must apply the “deliberate indifference” standard. Wilson v. Seiter, 501 U.S.

294, 303 (1991) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Officials are deliberately

indifferent if they “know of and disregard an excessive risk to inmate health and safety.” Farmer

v. Brennan, 511 U.S. 825, 837 (1994). To be held liable, officials “must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists and [they]

must also draw the inference.” Id. Failure to perceive a significant risk and thus to eliminate it does

not constitute the infliction of punishment. Id. Moreover, prison officials who respond reasonably

to a known risk may not be held liable under the Eighth Amendment, even if their response failed

to prevent injury. Id. at 844.

        Conditions are not cruel and unusual merely because they are harsh or uncomfortable. To

be cruel and unusual, the Plaintiff must be deprived of one or more of the basic necessities of life.


                                                  19
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 20 of 22 PageID #: 88




Brown v. Nix, 33 F.3d 951 (8th Cir.1994). “[T]here is no absolute Eighth Amendment right not to

be put in a cell without clothes or bedding.” Williams v. Delo, 49 F.3d 442, 446 (8th Cir. 1995)

(placement in a strip cell without clothes, water, mattress, pillow, sheets or blanket for four days

was found not unconstitutional). To prove an Eighth Amendment violation, a prisoner must satisfy

two requirements, one objective and one subjective. The first requirement tests whether, viewed

objectively, the deprivation of rights was sufficiently serious. Farmer v. Brennan, 511 U.S. 825,

834 (1994). The second requirement is subjective and requires that the inmate prove that the prison

officials had a “sufficiently culpable state of mind.” Id.

        Plaintiff’s claim against Sgt. Brown for placing him in a strip cell nude after being written

up for two violations does not state a claim under the Eighth Amendment because Plaintiff has not

alleged that he was subjected to a serious harm. Plaintiff does not state how long he was in the

strip cell and admits that after he “blacked out” he received medical treatment from a nurse.

Plaintiff does not allege that he suffered from specific symptoms triggered by his Raynaud’s

Syndrome as a direct result from being confined in the strip cell. Moreover, Plaintiff states that

Nurse Jane Doe, a medical provider, told Sgt. Brown that “it was alright to be placed in the strip

cell.” Sgt. Brown cannot be said to have deliberately disregarded a substantial risk to Plaintiff’s

health or safety when Plaintiff admits a nurse approved of the placement.

        Plaintiff’s claim that Sgt. Brown “falsified [a] government document also fails. Plaintiff

does not identify the specific document he purportedly falsified. Plaintiff’s mere allegation that he

falsified a record is insufficient to state a cognizable constitutional claim. The Court is not required

to accept such conclusions as true. See Torti, 868 F.3d at 671 (“Courts are not bound to accept as

true a legal conclusion couched as a factual allegation, and factual allegations must be enough to


                                                  20
 Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 21 of 22 PageID #: 89




raise a right to relief above the speculative level”). Plaintiff’s allegations related to the falsification

of a government document are nothing more than “legal conclusions” and “[t]hreadbare recitals of

the elements of a cause of action supported by mere conclusory statements” that the Supreme Court

has found deficient. Iqbal, 556 U.S. at 678.

        Lastly, Plaintiff fails to state a claim against Nurse Jane Doe for deliberate indifference.

Plaintiff alleges she incorrectly told Sgt. Brown that he could be placed in a strip cell and write

him up for malingering. However, this incident occurred in 2019, years after his treating physician

determined he did not have Raynaud’s Syndrome and suspended his access to medical devices,

such as insulated coats and gloves. Moreover, Plaintiff does not allege that he suffered from

specific symptoms triggered by his Raynaud’s Syndrome as a direct result from being confined in

the strip cell. Therefore, it was not a constitutional violation for Nurse Jane Doe to defer to

Plaintiff’s treating provider.

        Thus, liberally construing the complaint, Plaintiff’s allegations against defendants Sgt.

Brown and Nurse Jane Doe in their individual capacities will be dismissed pursuant to §

1915(e)(2)(B) for failure to state a claim.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s motion to proceed in forma pauperis Doc.

[11] is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff shall pay an initial filing fee of $20.87 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.


                                                    21
Case: 4:21-cv-00272-MTS Doc. #: 12 Filed: 06/14/21 Page: 22 of 22 PageID #: 90




        IT IS FURTHER ORDERED that the Clerk of Court shall issue summons on the

complaint as to defendant Dr. John Williams, in his individual capacity, as to Plaintiff’s deliberate

indifference claim, at the following address: Missouri Eastern Correctional Center, 18701 U.S.

Highway 66, Pacific, Missouri 63069.

        IT IS FURTHER ORDERED that because Plaintiff is proceeding in forma pauperis in

this action, service shall be effectuated by the United States Marshal’s Office through summons,

pursuant to Fed. R. Civ. P. 4. See 28 U.S.C. §1915.

        IT IS FURTHER ORDERED that a copy of the summons and return of summons shall

be filed in this matter.

        IT IS FURTHER ORDERED that Plaintiff’s claim brought against defendants Dr.

Thomas Bredeman, Jennifer Sachse, Jeri James, Julie Fipps, Jane Wheeler, Brock Van Loo, Cheryl

Clad, Aaron Jarrett, Sgt. Brown, Jane Doe, and Dawn Wade are DISMISSED without prejudice

for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B).

        IT IS FURTHER ORDERED that, on the Court’s own motion, the Clerk of the Court

shall amend the short caption to “Miller-Bey v. Williams.”

        An Order of Partial Dismissal will accompany this Memorandum and Order.

        Dated this 14th day of June, 2021.




                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                                 22
